Name: Commission Regulation (EEC) No 3670/88 of 24 November 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/28 Official Journal of the European Communities 25. 11 . 88 COMMISSION REGULATION (EEC) No 3670/88 of 24 November 1988 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 3328/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota HAS ADOPTED THIS REGULATION : . Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 110, 29. 4. 1988, p . 36. (3) OJ No L 369, 29 . 12. 1987, p . 11 . &lt;) OJ No L 295, 28 . 10 . 1988 , p . 15 . 25. 11 . 88 Official Journal of the European Communities No L 318/29 ANNEX to the Commission Regulation of 24 November 1988 fixing the import levies on frozen sheepmeat and goatmeat ( ] ) (ECU/100 kg) CN code Week No 49 from 5 to 11 December 1988 Week No 50 from 12 to 18 December 1988 Week No 51 from 19 to 25 December 1988 Week No 52 from 26 December 1988 to 1 January 1989 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 174,318 174,318 122,023 191,750 226,613 226,613 317,259 174,318 122,023 191,750 226,613 226,613 317,259 180,708 180,708 126,496 198,779 234,920 234,920 328,889 180,708 126,496 198,779 234,920 234,920 328,889 187,090 187,090 130,963 205,799 243,217 243,217 340,504 187,090 130,963 205,799 243,217 243,217 340,504 191,980 191,980 134,386 211,178 249,574 249,574 349,404 191,980 134,386 211,178 249,574 249,574 349,404 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.